To compel action under Act No. 449, Local Acts of 1889, providing for the creation of two new wards in the City of Grand Rapids.
Granted February 20, 1890.
Held, that said Act is constitutional; that the “immediate effect” clause in an act of the Legislature is no part of the bill itself, but is added by the engrossing clerk before the bill is sent to the Governor, and the fact that said clause was affixed by mistake, when both Houses had not ordered the act to take immediate effect, cannot destroy the validity of the enactment, and that the taking away of a portion of the territory of their wards in creating new ones does not oust the aldermen of their offices, if they still reside in the remaining territory.